20-01189-mg          Doc 30      Filed 10/26/20 Entered 10/26/20 22:08:24                    Main Document
                                              Pg 1 of 5



Sheron Korpus
David S. Rosner
David J. Mark
Andrew Golden
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, New York 10019
Telephone: (212) 506-1700
Facsimile: (212) 506-1800

Counsel for USAVflow Limited

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                          )
    In re:                                                )     Chapter 11
                                                          )
    AVIANCA HOLDINGS S.A., et al.,1                       )     Case No. 20-11133 (MG)
                                                          )
                           Debtors.                       )     Jointly Administered
                                                          )
                                                          )
                                                          )
    AVIANCA HOLDINGS S.A., et al.,                        )
                                                          )
                           Plaintiffs,                    )
                                                          )
             v.                                           )     Adv. Proc. No.: 20-01189 (MG)
                                                          )
    USAVFLOW LIMITED,                                     )
                                                          )
                           Defendant.                     )


1
         The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A);
Aeroinversiones de Honduras, S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease
Holdings One Ltd. (N/A); America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV
International Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A);
AV International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two Colombia
S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca Leasing, LLC (47-
2628716); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A); Aviateca, S.A.
(N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises, Inc. (59- 2240957); Grupo Taca
Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de
Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de
Aviación, Sociedad Anónima (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A);
Servicio Terrestre, Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca
de Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca S.A.
20-01189-mg        Doc 30      Filed 10/26/20 Entered 10/26/20 22:08:24                 Main Document
                                            Pg 2 of 5



        STIPULATION AND AGREED ORDER AMENDING THE DEADLINE TO
           SUBMIT REPLIES IN SUPPORT OF DEFENDANT’S MOTION TO
          DISMISS THE COMPLAINT OR IN THE ALTERNATIVE TO STAY
             PROCEEDING PENDING APPEAL OF REJECTION ORDER

        WHEREAS, on June 23, 2020, the above-captioned debtors (the “Debtors”) filed a

complaint [Adv. Docket No. 1] against USAVFlow Limited (“USAV”) with this Court to

commence the above-captioned adversary proceeding (the “Adversary Proceeding”);

        WHEREAS, on September 25, 2020, USAV filed the Motion to Dismiss the Complaint

Pursuant to Bankruptcy Rule 7012 or in the Alternative to Stay Proceeding Pending Appeal of

Rejection Order [Dkt. No. 11] (the “Motion to Dismiss”) and the USAV Secured Lender Group

filed a joinder thereto [Dkt. No. 14];

        WHEREAS, on October 7, 2020, the Court entered the Stipulation and Agreed Order

Regarding Briefing Schedule [Dkt. No. 19], providing that oppositions to the Motion to Dismiss

shall be filed by Wednesday October 14, 2020, any replies in support of the Motion to Dismiss

shall be filed by Wednesday, October 28, 2020, and the telephonic hearing on the Motion to

Dismiss shall be held on November 4, 2020 at 2:00 p.m. (prevailing Eastern Time) using

CourtSolutions;

        WHEREAS, on October 14, 2020, the Debtors filed the Memorandum of Law in

Opposition to Defendant’s Motion to Dismiss (the “Opposition”), and the Official Committee of

Unsecured Creditors (“the “Committee”) filed a joinder thereto [Dkt No. 28];

        WHEREAS, USAV, the Debtors, the Committee, and the USAV Secured Lender Group

(together, with the Debtors, USAV, and the Committee, the “Parties”) have conferred and agreed

regarding an adjustment to the deadline for filing any replies in support of the Motion to Dismiss;


(N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The Debtors’ principal
offices are located at Avenida Calle 26 # 59 – 15 Bogotá, Colombia.



                                                     2
20-01189-mg      Doc 30    Filed 10/26/20 Entered 10/26/20 22:08:24          Main Document
                                        Pg 3 of 5



       NOW, IT IS STIPULATED BY THE PARTIES AND HEREBY ORDERED:

       1.     Any replies in support of the Motion to Dismiss shall be filed by Friday, October

30, 2020, at 12:00 PM (prevailing Eastern Time) instead of by October 28, 2020.

       2.     The date of the telephonic hearing on the Motion to Dismiss shall remain

unchanged.



SO ORDERED


       Dated: October 26, 2020
       New York, New York



 Dated: ____________, 2020

                                             ______________________________________

                                             THE HONORABLE MARTIN GLENN
                                             UNITED STATES BANKRUPTCY JUDGE




                                              3
20-01189-mg   Doc 30   Filed 10/26/20 Entered 10/26/20 22:08:24      Main Document
                                    Pg 4 of 5



                                    MILBANK LLP

                                    /s/ Evan R. Fleck
                                    Dennis F. Dunne
                                    Evan R. Fleck
                                    55 Hudson Yards
                                    New York, New York 10001
                                    Telephone: (212) 530-5000
                                    Facsimile: (212) 530-5219

                                    - and –

                                    Gregory A. Bray
                                    2029 Century Park East, 33rd Floor
                                    Los Angeles, CA 90067
                                    Telephone: (424) 386-4000
                                    Facsimile: (213) 629-5063

                                    -and-

                                    Andrew M. Leblanc
                                    Aaron L. Renenger
                                    1850 K Street NW, Suite 1100
                                    Washington, D.C. 20006
                                    Telephone:    (202) 835-7500
                                    Facsimile:    (202) 263-7586

                                    Counsel for Debtors and
                                    Debtors-in-Possession

                                    KASOWITZ BENSON TORRES LLP

                                    /s/ Sheron Korpus
                                    Sheron Korpus
                                    David S. Rosner
                                    David J. Mark
                                    1633 Broadway
                                    New York, New York 10019
                                    Telephone: (212) 506-1700
                                    Facsimile: (212) 506-1800

                                    Counsel for USAVFlow Limited




                                       4
20-01189-mg   Doc 30   Filed 10/26/20 Entered 10/26/20 22:08:24      Main Document
                                    Pg 5 of 5



                                    MORRISON & FOERSTER LLP

                                    /s/ Benjamin W. Butterfield
                                    Brett H. Miller
                                    Todd M. Goren
                                    Erica J. Richards
                                    Benjamin W. Butterfield
                                    250 West 55th Street
                                    New York, New York 10019-9601
                                    Telephone: (212) 468-8000
                                    Facsimile: (212) 468-7900

                                    Counsel for the Official Committee
                                    of Unsecured Creditors

                                    WHITE & CASE LLP

                                    /s/ Joshua D. Weedman
                                    Glenn M. Kurtz
                                    Scott Greissman
                                    Joshua D. Weedman
                                    Mark Franke
                                    Brandon D. Batzel
                                    White & Case LLP
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819=8200
                                    Facsimile: (212) 354-8113
                                    gkurtz@whitecase.com
                                    jweedman@whitecase.com
                                    mark.franke@whitecase.com
                                    brandon.batzel@whitecase.com

                                    Counsel for the USAV Secured Lender Group




                                       5
